DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 7, the claim recites “wherein the hydraulic pistons” when “one or more hydraulic pistons” was claimed before. The claims depending on claim 7 are also rejected for depending on this claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coontz (U.S. Patent No. 3,773,116) in view of Pilch (U.S. Patent No. 3,653,131).
As to Claim 1
A concave blade (#22) more than twice as wide laterally than the concave blade is tall, the concave blade having two blade sides (Half of the back wall of blade #22 is one side and the other half is the other side) protruding laterally beyond a width of the mounting bracket;
A ground-engaging blade (#92) detachably affixed (#42) to a lower surface of the concave blade;
A mounting bracket (#14) adapted to releasably affix the concave blade to a dipper of a backhoe;
An hydraulic piston (#58) affixed between the mounting bracket and the blade, the hydraulic piston affixed at a proximal end to the mounting bracket and affixed at a distal end to a blade side protruding laterally from the mounting bracket;
Wherein the hydraulic piston (#58) adapted to rotate the concave blade axially around about the mounting bracket such that orientation of the concave blade to a ground surface may be adjusted by an operator to keep the blade parallel to the ground surface (Figure 4).
However, Coontz is silent about two flanges disposed at lateral terminal ends of the concave blade. Pilch discloses two flanges (Figure 3 shows the flanges of #60) disposed at lateral terminal ends of the concave blade. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two flanges disposed at lateral terminal ends of the concave blade. The motivation would have been to increase the volume of the blade. Accordingly, Coontz as modified teaches two flanges disposed at lateral terminal ends of the concave blade.
As to Claim 3, Coontz as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Coontz as modified also teaches further comprising a second hydraulic piston (Figure 2) adapted to adjust a pitch angle of the concave blade relative to the ground surface.
As to Claim 7, Coontz discloses a releasable grading implement detachably affixable to a dipper of a backhoe, the grading implement comprising:
A concave blade (#22) more than twice as wide laterally than the concave blade is tall, the concave blade having two blade sides (Half of the back wall of blade #22 is one side 
A ground-engaging blade (#92) detachably affixed (#42) to a lower surface of the concave blade;
A mounting bracket (#14) adapted to releasably affix the concave blade to a dipper of a backhoe;
One or more hydraulic pistons (#58) affixed between the mounting bracket and the blade, the hydraulic piston affixed at a proximal end to the mounting bracket and affixed at a distal end to a blade side protruding laterally from the mounting bracket;
Wherein the hydraulic piston (#58) adapted to rotate the concave blade axially around about the mounting bracket such that orientation of the concave blade to a ground surface may be adjusted by an operator to keep the blade parallel to the ground surface (Figure 4).
However, Coontz is silent about two flanges disposed at lateral terminal ends of the concave blade. Pilch discloses two flanges (Figure 3 shows the flanges of #60) disposed at lateral terminal ends of the concave blade. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two flanges disposed at lateral terminal ends of the concave blade. The motivation would have been to increase the volume of the blade. Accordingly, Coontz as modified teaches two flanges disposed at lateral terminal ends of the concave blade.
As to Claim 9, Coontz as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Coontz as modified also teaches further comprising a second hydraulic piston (Figure 2) adapted to adjust a pitch angle of the concave blade relative to the ground surface.
Claims 1, 4-7 and 10-12 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch (U.S. Patent No. 3,653,131) in view of Coontz (U.S. Patent No. 3,773,116).
As to Claim 1, Plich discloses a releasable grading implement detachably affixable to a dipper of a backhoe, the grading implement comprising:
A concave blade (#60) more than twice as wide laterally than the concave blade is tall, the concave blade having two blade sides (Half of the back wall of blade #60 is one side 
Two flanges (Figure 3 shows the flanges of #60) disposed at lateral terminal ends of the concave blade;
A mounting bracket (#20) adapted to releasably (Element #81 is removable) affix the concave blade to a dipper of a backhoe (Figure 1);
An hydraulic piston (#70) affixed between the mounting bracket and the blade, the hydraulic piston affixed at a proximal end to the mounting bracket and affixed at a distal end to a blade side protruding laterally from the mounting bracket;
Wherein the hydraulic piston (#70) adapted to rotate the concave blade axially around about the mounting bracket such that orientation of the concave blade to a ground surface may be adjusted by an operator to keep the blade parallel to the ground surface (Figures 4 to 8).
However, Plich is silent about a ground-engaging blade detachably affixed to a lower surface of the concave blade. Coontz discloses a ground-engaging blade (#92) detachably affixed to a lower surface of a concave blade. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a ground-engaging blade detachably affixed to a lower surface of the concave blade. The motivation would have been to cut the soil. Accordingly, Plich as modified teaches a ground-engaging blade detachably affixed to a lower surface of the concave blade.
As to Claim 4, Plich as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Plich as modified also teaches wherein the blade is hingedly connected (#61 serves as a hinge since it rotates within #62 to allow rotation of the blade) to the mounting bracket.
As to Claim 5, Plich as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Plich as modified also teaches wherein the blade is hingedly connected (#61 serves as a hinge since it rotates within #62 to allow rotation of the blade) to the mounting bracket at a rotary point below the proximal end of the hydraulic piston (#70).
Claim 6, Plich as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Plich as modified also teaches wherein the hydraulic piston (#70) extends laterally from the mounting bracket substantially coplanarially with the concave blade.
As to Claim 7, Plich discloses a releasable grading implement detachably affixable to a backhoe, the grading implement comprising:
A concave blade (#60) wider laterally than the concave blade is tall, the concave blade having two blade sides (Half of the back wall of blade #60 is one side and the other half is the other side) protruding laterally beyond a width of the mounting bracket;
A mounting bracket (#20) adapted to releasably affix the concave blade to a dipper of a backhoe (Figure 1);
One or more hydraulic pistons (#70) affixed between the mounting bracket and the blade, the hydraulic pistons affixed at a proximal end to the mounting bracket and affixed at a distal end to a blade side protruding laterally from the mounting bracket;
Wherein the hydraulic pistons (#70) are adapted to pitch and roll the concave blade axially around about the mounting bracket such that orientation of the concave blade to a ground surface may be adjusted by an operator to keep the blade parallel to the ground surface (Figures 4 to 8).
However, Plich is silent about a ground-engaging blade detachably affixed to a lower surface of the concave blade. Coontz discloses a ground-engaging blade (#92) detachably affixed to a lower surface of a concave blade. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a ground-engaging blade detachably affixed to a lower surface of the concave blade. The motivation would have been to cut the soil. Accordingly, Plich as modified teaches a ground-engaging blade detachably affixed to a lower surface of the concave blade.
As to Claim 10, Plich as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Plich as modified also teaches wherein the blade is hingedly connected (#61 serves as a hinge since it rotates within #62 to allow rotation of the blade) to the mounting bracket.
As to Claim 11, Plich as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Plich as modified also teaches wherein the blade is hingedly connected (#61 serves as a hinge since it 
As to Claim 12, Plich as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Plich as modified also teaches wherein the hydraulic piston (#70) extends laterally from the mounting bracket substantially coplanarially with the concave blade.
Claims 2 and 8 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch (U.S. Patent No. 3,653,131) in view of Coontz (U.S. Patent No. 3,773,116); and further in view of Gharsalli et al (U.S. Patent Application Publication No. 2008/0263912).
As to Claim 2, Pilch as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Pilch is silent about further comprising a plurality of proximity sensors affixed to a rearward face of the concave blade. Gharsalli discloses a plurality of proximity sensors affixed to a rearward face of the concave blade (Paragraph 0028 and 0031). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of proximity sensors affixed to a rearward face of the concave blade. The motivation would have been to measure the distance between the ground and the blade. Accordingly, Pilch as modified teaches a plurality of proximity sensors affixed to a rearward face of the concave blade.
As to Claim 8, Pilch as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). However, Pilch is silent about further comprising a plurality of proximity sensors affixed to a rearward face of the concave blade. Gharsalli discloses a plurality of proximity sensors affixed to a rearward face of the concave blade (Paragraph 0028 and 0031). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of proximity sensors affixed to a rearward face of the concave blade. The motivation would have been to measure the distance between the ground and the blade. Accordingly, Pilch as modified teaches a plurality of proximity sensors affixed to a rearward face of the concave blade.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678